Citation Nr: 0738615	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-25 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an unspecified 
lymphatic condition claimed as due to exposure to herbicides 
in service.

2.  Entitlement to service connection for diabetes mellitus 
claimed as due to exposure to herbicides in service.

3.  Entitlement to service connection for asthma claimed as 
due to exposure to herbicides in service.

4.  Entitlement to service connection for a kidney condition.

5.  Entitlement to service connection for prostate condition.

6.  Entitlement to service connection for a cervical spine 
disability.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to service connection for a left shoulder 
disability.


9.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of service connection for cervical spine 
disability, right and left shoulder disabilities, and 
insomnia are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. in a REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The veteran does not have a lymphatic condition.  

2.  The veteran does not have diabetes mellitus.  

3.  Asthma was not manifest in service and is unrelated to 
service including Agent Orange exposure.


4.  A kidney disorder was not manifest in service and is 
unrelated to service.  

5.  Calculi of the kidney were not manifest within one year 
of service separation.

6.  The RO denied service connection for a prostate condition 
in December 2001, the veteran filed a notice of disagreement 
in July 2002, and the RO issued a statement of the case on 
November 16, 2006.  

7.  A substantive appeal was not received within 60 days of 
the November 16, 2006 statement of the case concerning 
service connection for prostate condition.  


CONCLUSIONS OF LAW

1.  A lymphatic condition was not incurred or aggravated in 
service or due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Diabetes mellitus was not incurred or aggravated in 
service or due to Agent Orange exposure.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Asthma was not incurred or aggravated in service or due 
to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A kidney condition was not incurred or aggravated in 
service, and calculi of the kidney may not be presumed to 
have been.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  The Board does not have jurisdiction over the December 
2001 denial of service connection for prostate condition 
because a timely appeal of that decision was not perfected.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lymphatic, diabetes, asthma, and kidney conditions

The appeals are from a December 2001 rating decision denying 
service connection for lymphatic condition, diabetes 
mellitus, asthma, and kidney condition.  The veteran asserted 
in September 2001 that he these four disabilities due to 
exposure to dioxin in service, and that he has a kidney 
condition because of diabetes mellitus.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.  

The claims were filed in September 2001 and pursuant to a 
change in the law in December 2001, service connection may be 
granted for diabetes mellitus or respiratory cancer if a 
veteran served in Vietnam during the Vietnam Era and develops 
it to a degree of 10 percent.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307, 3.309.  Previously, the law had presumed 
Agent Orange exposure in veterans only if they served in 
Vietnam during the Vietnam Era and had a disabling disease 
that was on the Agent Orange exposure presumptive service 
connection list.  Both versions are applicable.  There is not 
a difference in the outcome of the claims due to the change 
in the law.  

The list of the diseases which are presumptively service 
connectable under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 
3.309, based on Agent Orange exposure, is as follows:  
Chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(e) (2007).  Chronic lymphocytic leukemia was 
added effective October 16, 2003. 68 Fed. Reg. 59,540 
(October 16, 2003).

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service in order for the 
presumption of service connection based on Agent Orange 
exposure to apply, except for chloracne or other acneform 
disease consistent with chloracne, acute and subacute 
peripheral neuropathy, and porphyria cutanea tarda.  They 
have to become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service for the presumption of service connection to 
apply.  38 C.F.R. § 3.307(a)(6)(ii) (2007).  The veteran's 
service discharge certificate shows that he service in 
Vietnam during the Vietnam Era.

For service connection to be granted, current disability must 
be shown.  In this case, there are September 2001 claims by 
the veteran of the existence of lymphatic and diabetes 
mellitus disabilities.  However, he is not competent to 
render a diagnosis of either disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Competent medical 
evidence is required.  No competent medical evidence 
containing a diagnosis of a lymphatic disorder or diabetes 
mellitus has been submitted.  None of the medical records 
mention even a history of lymphatic disorder.  As for 
diabetes mellitus, the veteran had negative glucose tests in 
August 2001, September 2001, and February 2004, and a VA 
examiner in March 2004 indicated that there is no evidence to 
indicate that the veteran is diabetic.  While the veteran 
told him that had had been diagnosed by a private physician 
in 1995 with diabetes mellitus and that he is on a diet for 
it, he did not submit this evidence.  His report of a doctor 
telling him he had diabetes mellitus is not competent 
evidence of a diagnosis of diabetes mellitus type II.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "the connection between the layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence".  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In light of 
the above, the Board concludes that the veteran does not have 
a lymphatic disorder or diabetes mellitus.  

Regarding asthma and a kidney condition, there is some 
competent medical evidence of both of them.  As for asthma, 
there was an impression of asthmatic bronchitis reported in 
August 2001.  Concerning a kidney condition, there was an 
intravenous pyelogram in October 1999 showing calcifications 
in the pelvis with a question of lobulated contour involving 
the upper pole of the left kidney.  The veteran had 
complained of hematuria and left upper back pain at the time.  

However, based on a review of the evidence, including the 
veteran's service medical records, asthma and kidney 
disorders were not manifest in service and the veteran does 
not claim that they were.  Moreover, calculi of the kidney 
were not manifest within one year of service separation; 
consequently the provisions of 38 U.S.C.A. §§ 1101, 1110, 
1112 and 38 C.F.R. §§ 3.307, 3.309 permitting a presumption 
of service connection for that disability when it is manifest 
within one year of separation do not benefit the veteran.  
While the veteran asserts that his asthma is due to exposure 
to dioxin, he is not competent as a layperson to provide 
evidence of such causation.  Espiritu, 2 Vet. App. 495; 
Grottveit, 5 Vet. App. 93.  No medical evidence shows that 
the veteran has asthma due to exposure to dioxin, and the 
only respiratory disorder presumptive to Agent Orange 
exposure under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 
is respiratory cancer, which is not at issue here.  
Furthermore, VA's Secretary determined in June 2002 that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Disease Not Associated With 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 
(June 24, 2002).  Since service connection has been denied 
for diabetes mellitus, service connection cannot be granted 
for a kidney condition due to diabetes, which is the basis 
for the veteran's claim filed in September 2001.

In light of the above, the claims should be denied.  The 
preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).



Prostate condition

The RO denied service connection for prostate condition in 
November 2001 and notified the veteran of its decision at 
that time.  He filed a notice of disagreement in July 2002.  
A statement of the case was issued in November 16, 2006.  The 
issue of timeliness of a substantive appeal was raised by the 
Board, and the veteran was so informed in a September 2007 
letter.  Process as required by 38 C.F.R. § 20.102 (2007) has 
been accorded the veteran.  Under 38 C.F.R. § 20.302, the 
veteran had 60 days from November 16, 2006 within which to 
timely perfect an appeal of the November 2001 decision.  The 
next communication received concerning the claim was the 
representative's January 25, 2007 VA Form 646.  This 
communication was not received within 60 days of the November 
16, 2006 statement of the case concerning service connection 
for prostate condition, and so it can not be accepted as a 
timely appeal concerning the November 2001 decision.  In the 
absence of a timely appeal of that decision, the Board has no 
jurisdiction over that determination, and the Board must 
dismiss the appeal for service connection for prostate 
condition as not timely perfected.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 20.200, 20.302.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Concerning the prostate claim, any 
notice or assistance failures are moot and without prejudice, 
as the Board has no jurisdiction over the November 2001 
decision denying the claim.

As for the other claims which have been decided, VA has 
satisfied its duty to notify.  The RO provided notification 
of the necessary evidence to support the claims and the 
respective duties of VA and the claimant in a September 2001 
letter, before the adverse rating decision in December 2001.  
Additional notice was provided in a July 2005 notice letter.  
The specific notice required by Dingess was provided in 
November 2006.  The veteran was given every opportunity to 
submit evidence and there was subsequent adjudication in 
November 2006.  Consequently, the Board concludes that there 
is no prejudice concerning the timing of the Dingess notice.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
private and VA medical records, and lay statements.  A VA 
examination was conducted for diabetes mellitus in March 
2004.  No further VA examinations are necessary under 
38 C.F.R. § 3.159.  The record contains sufficient competent 
medical evidence to decide the claim for service connection 
for diabetes mellitus, and the evidence does not indicate 
that the asthma, kidney, or claimed lymphatic condition may 
be related to service.  VA has satisfied its assistance 
duties.  For the reasons set forth above, and given the facts 
of this case, no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the claimant.


ORDER

Service connection for an unspecified lymphatic condition 
claimed as due to exposure to herbicides in service is 
denied.

Service connection for diabetes mellitus claimed as due to 
exposure to herbicides in service is denied.

Service connection for asthma claimed as due to exposure to 
herbicides in service is denied.

Service connection for a kidney condition is denied.

The appeal concerning service connection for prostate 
condition is dismissed for lack of a timely substantive 
appeal to the December 2001 decision.


REMAND

Cervical spine, shoulder, and insomnia claims

One purpose of the Board's remand in June 2005 was to attempt 
to obtain any clinical (hospital inpatient) records of 
treatment the veteran received in service, and specifically 
for treatment at the Tayn Ninh Evac Hospital (45th M.A.S.H.) 
for the claimed fall from a helicopter resulting in the 
disabilities at issue.  The veteran's December 2005 
identification of February 1970 as the month he received this 
treatment permits a search for clinical records from that 
facility.  While the RO was told in February 2006 that 
service medical records had already been sent to VA, the RO 
did not make a request for clinical records.  There is a 
notation on the February 2006 service medical records request 
indicating the type of request that should be made.  But the 
record does not indicate that such a request was made.  A 
request for the clinical records from the 45th M.A.S.H., at 
Tayn Ninh Vietnam from between February 1 and 28, 1970, 
should be made to fulfill the objective of the June 2005 
remand.  RO compliance with this remand is not discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran 
claimed in August 2001 that insomnia was due to his cervical 
spine and shoulder disabilities.  Because of this, a 
determination on this claim is being deferred pending action 
being ordered below.

Accordingly, the case is REMANDED for the following action:

1.  Request any available clinical 
(hospital inpatient) records for the 
veteran's treatment from February 1 to 
28, 1970 at the 45th M.A.S.H., at Tayn 
Ninh Vietnam.  Refer to the 
instructions written on the February 
2006 records request response.

2.  Thereafter, consider the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


